The law of this case was settled on its former appearance in this Court. Board of Public Instruction of Manatee County v. Rowe, 151 Fla. 520, 10 So. 2d 311. On appeal from a *Page 763 
judgment for plaintiff it is urged that the judgment is excessive and that the trial judge did not properly designate from what fund the judgment should be paid.
We find ample evidence to sustain the judgment which is $1400.00.
It is quite clear that the judgment is to be paid from the general county school fund and not from the special tax school district. It was the wrongful act of the County Board that precipitated the law suit and the fee sued for was authorized by the County Board. No obligation could have been incurred by the trustees of the district without the approval of the County Board. The action of the lower court in directing payment from the county general school fund was proper and the judgment is affirmed.
Affirmed.
BUFORD, C. J. TERRELL and CHAPMAN, JJ., concur.